Citation Nr: 0116638	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  94-20 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of the exposure to mustard gas to include cataracts, 
glaucoma, lung spots, heart disease, blood clots, kidney 
condition, muscle cramps in arms and legs, writer's cramps, 
jaundice, liver damage, arthritis, hypoglycemia and Raynaud's 
disease.  

2.  Entitlement to service connection for claimed malaria and 
hearing loss.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder, 
classified as osteoarthritis of the dorsal and lumbar spine, 
status post spinal fusion.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty in the Navy from May 1945 
to April 1949 and in the Air Force from August 1951 to July 
15, 1955 and from July 16, 1955 to December 1957.  

This case initially came to the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the RO.  

The Board remanded this case to the RO in November 1996 and 
September 1997, for the express purpose of obtaining 
verification of the character of the veteran's discharge from 
each period of his active service.  

In a January 1999 Administrative Decision, the RO determined 
that the veteran's service for the periods of May 1945 to 
April 1949 and August 1951 through August 27, 1955 was 
considered honorable for VA purposes and that his service for 
the period from August 28, 1955 to December 1957 was 
considered to have been under dishonorable conditions and 
thus a bar to VA benefits.  (The RO noted that the veteran 
entered active duty with the Air Force on August 28, 1951 for 
a period of four years and was discharged on July 15, 1955 
for immediate reenlistment on July 16, 1955; and that he was 
not eligible for complete separation on July 15, 1955 but 
would have been eligible on August 27, 1955.)  

(The Board in this document will address the issue of whether 
new and material evidence had been submitted to reopen the 
claim of service connection for a back disorder and will 
address the remaining issues on appeal in the Remand portion 
which follows.)  



FINDINGS OF FACT

1.  In an unappealed March 1971 rating decision, the RO 
denied the veteran's original claim of service connection for 
a back disorder, classified as osteoarthritis of the dorsal 
and lumbar spine, status post spinal fusion.  

2.  The evidence received since the March 1971 determination 
by the RO includes new evidence which is not cumulative or 
redundant of evidence previously considered, and some of the 
additional evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.    



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a back disorder, classified 
as osteoarthritis of the dorsal and lumbar spine, status post 
spinal fusion.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from May 1945 
to April 1949 and in the Air Force from August 1951 to July 
15, 1955 and from July 16, 1955 to December 1957.  

A careful review of the service medical records shows that 
the veteran was evaluated as normal on a physical examination 
in May 1945 for enlistment purposes.  In August 1945, he was 
twice examined at the dispensary for the out-going unit at 
the Bainbridge NTC and found physically qualified for duty.  

At the end of August 1945, he was examined at the Naval 
receiving barracks in Shoemaker, California and certified to 
be physically qualified for overseas duty; the only exception 
noted was his wisdom teeth.  In February 1947, he fractured 
his right great toe when a metal pipe fell on it.  On an 
April 1949 physical examination for separation purposes, the 
veteran was evaluated as normal.  

On an August 1951 physical examination for enlistment 
purposes, the veteran was evaluated as normal.  On a July 13, 
1955 physical examination for separation purposes, he was 
evaluated as normal except for visual acuity.  

On an October 1957 physical examination for separation 
purposes, the veteran was evaluated as normal except for 
visual acuity.  The veteran was discharged upon request in 
December 1957 in order to avoid a general court martial, with 
the knowledge that such a discharge would be under other than 
honorable conditions.  

The medical records dated in September 1969 from Charlotte 
Memorial Hospital show the veteran was hospitalized for an 
acute hysterical condition.  On a physical examination, he 
complained of having back pain.  

In a June 1970 statement, Cecil Milton, M.D., indicated he 
first saw the veteran when he was hospitalized in July 1968 
for treatment of back pain.  The doctor noted he had a 
history of a spinal fusion about 1965.  He stated the veteran 
underwent a decompression at L4-5 and thereafter continued to 
complain of back pain as well as pain in his legs.  He stated 
that he saw the veteran at one to two month intervals and 
that his complaints had largely been unexplainable except on 
an emotional basis.  

In August 1970, the RO received the veteran's claim of 
service connection for a back disorder (allegedly resulting 
from a fall in 1945).  

In September 1970, the National Personnel Records Center 
(NPRC) informed the RO, in response to its request, that the 
veteran was not eligible for complete separation when he was 
discharged on July 15, 1955.  

On an October 1970 VA examination, the examiner noted the 
veteran's history of a spinal fusion in 1964 and subsequent 
back surgery in 1968, followed by continued discomfort in the 
entire back region.  The diagnoses were those of status post 
spinal fusion and osteoarthritis of the dorso-lumbar spine.  

In a letter dated in December 1970, the veteran stated he had 
back spasms.  He claimed his original back injury could be 
verified by service medical records (from the Bainbridge 
Naval Training Station (NTS) dated about June 1945).  

In a letter received in January 1971, the veteran stated that 
he was stationed at Bainbridge NTS when he entered the Navy 
for basic training and that, while there, he fell 30 feet 
from a line suspended in the gym.  He stated that, when he 
went to sick call, the doctor told him he probably had a 
strain or bruise.  He stated that he "toughed out" the 
remaining training and got better.  He stated that he was 
later involved in an accident in 1965 after which he 
underwent spinal fusion in the low back.  He stated he 
underwent additional surgery on his low back in 1968.  

In a March 1971 Administrative Decision, the RO determined 
that the discharge of the veteran in December 1957, for the 
period of service in the Air Force beginning in August 1951, 
was considered as being given under dishonorable conditions 
(he had accepted his discharge to escape trial by general 
court martial).  

In a March 1971 decision, the RO pertinently denied the 
veteran's original claim of service connection for a back 
disorder, classified as osteoarthritis of the dorsal and 
lumbar spine, status post spinal fusion, on the basis that a 
back injury or back disability was not shown in service.  The 
RO notified the veteran of this decision in a March 1971 
letter; he did not appeal.  

VA medical records show the veteran was hospitalized from 
April 1974 to July 1974 for alcoholism.  Lumbosacral spine X-
ray studies revealed disc degeneration of the lumbar spine 
and evidence of laminectomies at L5.  The pertinent diagnosis 
was that of degenerative disease of the lumbosacral spine 
(status post laminectomy).  

The medical records dated from September 1974 to April 1975 
from Pungo District Hospital show the veteran was admitted 
several times for treatment of alcoholism and back problems.  
He was discharged after eight days of hospitalization in 
November 1974 with pertinent diagnoses of postoperative 
intervertebral disc lumbar spine with degenerative arthritis 
and fasciitis of the sacroiliac and lumbar spine with local 
injection.  He was discharged after three days in January 
1975 with diagnoses of degenerative arthritis and low back 
syndrome with intervertebral disc disease.  He was discharged 
after five days in February 1975 with a pertinent diagnosis 
of acute arthritis with degenerative disc disease of the 
thoracic/lumbar/sacral spine.  He was discharged after two 
days in April 1975 with a pertinent diagnosis of degenerative 
disc disease of the spine.  

In letters received in October and November 1974, the veteran 
indicated he still had spinal degeneration and sciatica.  

In a letter received by the RO in August 1990 in regard to a 
VA pension matter, the veteran furnished a list of ailments 
for which he requested review by a hearing officer.  On this 
list were spinal degeneration and spinal arthritis.

In an October 1990 letter in regard to a VA pension matter, 
the veteran stated that the records in the RO's possession 
only showed he broke his toe in 1947 and did not reveal he 
also injured his back at the same time.  He stated his back 
did not worsen until 1965 and he had not worked much since 
then.  He requested an increase in his benefits.  

In October 1990, the veteran's request for service connection 
for a spinal condition was received.  On an attached list, he 
noted the additional ailments that were previously provided 
in a list received by the RO in August 1990.  

In a letter to his congressman received by the RO in November 
1990, the veteran stated that he recently learned that his VA 
pension benefits were not "service connected," that he had 
believed for many years that he was drawing benefits on the 
basis of an accident that occurred in 1947 when he claimed he 
initially injured his spine, and that the back disability did 
not manifest itself until 1965.  

In a January 1991 response to an informational letter from 
the RO, the veteran stated his disability (i.e., a back 
condition) began in 1965 and he was a totally disabled 
individual.  He stated that his back disability was caused by 
an old injury that occurred at the time he broke his toe.  

In a January 1991 letter, the RO informed the veteran that 
service connection for a back condition was denied in 1971, 
based on evidence of record including service medical 
records, and such decision had become final.  He was notified 
that to reopen his claim he must submit evidence showing the 
existence of a chronic back condition in service and evidence 
that the condition continued to be chronic following his 
discharge from service.  

In connection with a March 1991 VA examination, the veteran 
furnished a list of medical providers who had treated him 
since 1965 for his spinal condition and numerous other 
ailments he claimed.  He also listed the medications he 
currently took for all his disabilities.  He alleged that he 
had injured his back initially in 1947 when he broke his 
right great toe and that his spinal damage caused a multitude 
of other maladies.  He stated that he believed he had been 
receiving compensation for service-connected disabilities for 
many years (when he was actually in receipt of nonservice-
connected pension benefits).  

In an April 1991 letter, the veteran maintained that he 
injured his back when he injured his toe in service.  He 
stated he did not complain at that time of a backache because 
serviceman who did was thought to be a "goof off."  He 
stated that his spinal condition was progressive and that he 
had filed a long list of ailments which he alleged he would 
not have had but for his spine disability.  He requested a 
comprehensive VA examination to evaluate all bodily systems.  

In an April 1991 letter, the RO informed the veteran that 
service connection for a back condition was denied in 1971 
and that to reopen his claim he must submit evidence showing 
the existence of a chronic back condition in service and 
evidence that the condition continued to be chronic from his 
service discharge to the present.

In a May 1991 letter, the veteran reiterated that he was not 
aware until the previous year that his back disability was 
not service-connected.  He claimed he had problems with his 
back since 1947 when he broke his toe but did not complain of 
it then because he would have been thought of as a "goof 
off."  He stated it was not until 1965 that his back 
completely went out on him and he had been unable to work 
ever since then.  He requested a VA examination.  

In a May 1991 letter, the RO informed the veteran that VA 
examinations were not given upon request and that he would 
need to submit new and material evidence to support his claim 
for service connection for a back disability.  

On a February 1993 VA general medical examination, the 
veteran stated he had not worked since 1965 when he had his 
first back operation, with another to follow in 1967.  He 
reported that, much of the time, he experienced radiating 
pain down the left sciatic nerve distribution.  On 
examination, he walked with a noticeable limp.  The 
musculoskeletal system revealed a healed scar from two lumbar 
laminectomies.  A neurological evaluation revealed the left 
Achilles reflex was absent.  X-ray studies of the lumbosacral 
spine revealed narrowing of the L4-5 and L5-S1 interspaces, 
advanced osteoarthritic changes at these interspaces, 
slippage of L4 anteriorly on L5, and osteoarthritic changes 
involving the facet joints at the L4-5 and L5-S1 interspaces.  
The examination diagnoses were those of status post lumbar 
laminectomy with residual sciatica.  

In an August 1993 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a back disorder, classified as 
osteoarthritis of the dorsal and lumbar spine, status post 
spinal fusion.  

In an August 1993 letter to his senator, which was accepted 
as a Notice of Disagreement with the RO's decision, the 
veteran stated that, during service, he sustained a back 
disability.  

In a letter to his senator received by the RO in November 
1993, the veteran reiterated arguments pertaining to his 
claim for service connection for a back disability.  He added 
that he had never had a dishonorable discharge from service 
and that, in December 1957, he had a general discharge that 
was later changed to under honorable conditions.  

In his April 1994 Substantive Appeal (VA Form 9), the veteran 
asserted that his back was injured at the same time as his 
foot during service.  He added that he had never received a 
"bad discharge" and was discharged in 1957 under honorable 
conditions.  

In a May 1994 letter, the RO requested the veteran furnish a 
certified copy of the discharge (claimed to be honorable) for 
the period of service ending in 1957.  

In June 1994, the RO received a certified copy of the 
veteran's certification of military service from July 16, 
1955 to December 1957.  The record indicates that the period 
of service was terminated by a general discharge under 
honorable conditions and that the NPRC certified this as such 
in May 1990.  

In November 1996, the Board remanded the case to the RO for 
additional development concerning verification of the 
character of the veteran's discharge for each period of his 
active service.  

In November 1996, the RO requested the NPRC to furnish 
information regarding whether the veteran's service from 
August 1951 to December 1957 had been changed from an 
undesirable discharge to a general discharge under honorable 
conditions.  In a February 1997 response, the NPRC stated 
that the veteran's discharge from his 1945-1949 service was 
under other than honorable conditions and that no record was 
found concerning an upgrade for a December 1957 discharge.  

In September 1997, the Board remanded the case to the RO for 
additional development concerning verification of the 
character of the veteran's discharge from each period of his 
active service.  

In letters in September and November 1997, the RO requested 
the veteran furnish copies of any service department 
determinations in his possession upgrading any of his service 
discharges.  

In a January 1998 letter, the RO requested information to 
verify each period of the veteran's military service, the 
character of discharge from each period, and any upgrade of 
the December 1957 discharge.  A similar letter was sent to 
the veteran in January 1998, requesting copies of service 
records in his possession.  

In a March 1998 response to the RO's request, the NPRC 
verified that the period of service from May 1945 to April 
1949 in the Navy was terminated with an honorable discharge.  
The NPRC also indicated the RO should send a separate request 
pertaining to the other periods of service.  Such was 
completed by the RO in May 1998.  Also in May 1998, the RO 
sent the veteran a letter, informing him of its informational 
requests to NPRC.  

In a May 1998 response to the RO's request, the NPRC verified 
that the period of service from August 1951 to July 15, 1955 
was terminated with an honorable discharge and that there was 
no evidence of an upgrade from the veteran's discharge under 
other than honorable conditions from the period of service 
from July 16, 1955 to December 1957 (NPRC said that evidence 
of an upgrade was previously issued in error).  In November 
1998, this information was verified through the VA liaison 
office, which added the NPRC had erred in issuing a character 
of discharge upgrade in May 1990 and that the certificate was 
now void.  

In a January 1999 Administrative Decision, the RO determined 
that the veteran's service for the periods of May 1945 to 
April 1949 and August 1951 through August 27, 1955 was 
considered honorable for VA purposes and that his service for 
the period from August 28, 1955 to December 1957 was 
considered to have been under dishonorable conditions and 
thus a bar to VA benefits.  

In arriving at this decision, the RO noted that the veteran 
entered active duty with the Air Force on August 28, 1951 for 
a period of four years and was discharged on July 15, 1955 
for immediate reenlistment on July 16, 1955; and that he was 
not eligible for complete separation on July 15, 1955 but 
would have been eligible on August 27, 1955.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present case, a claim for service connection for a 
back disorder, classified as osteoarthritis of the dorsal and 
lumbar spine, status post spinal fusion, was previously 
denied by the RO in March 1971.  The veteran did not perfect 
an appeal with regard to this decision, and it is considered 
final, with the exception that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

In this case, the last final disallowance of the veteran's 
claim is the March 1971 RO decision, which denied the 
veteran's claim for service connection for a back disorder.  
As such, the Board will consider evidence submitted since 
this RO determination in order to determine whether that 
evidence is new and material to reopen the veteran's claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied service connection for a back disorder in 
March 1971, it considered service medical records, private 
medical records, and a VA examination report.  The service 
medical records did not show any complaints, treatment, or 
diagnosis of a back disorder.  Private medical records 
beginning in 1969 showed complaints and treatment of back 
pain.  A 1970 VA examination report reflected diagnoses of 
status post spinal fusion and osteoarthritis of the dorso-
lumbar spine.  

The private and VA records referred to spinal surgery in 
about 1965 and 1968 (these records are not of record).  At 
the time of the March 1971 RO decision, the veteran claimed 
he initially injured his back in a fall from a line suspended 
in a gym during basic training in 1945.  

The additional evidence received since the March 1971 RO 
decision includes private and VA medical records and 
statements of the veteran.  Private and VA hospital records 
in 1974 and 1975 reflect diagnosis and treatment for 
degenerative disc disease of the lumbosacral spine (status 
post laminectomy).  A February 1993 VA examination report 
reflects a diagnosis of status post lumbar laminectomy with 
residual sciatica.  

Of particular significance, however, are the statements of 
the veteran, who began asserting in October 1990 that his 
back was injured in service at the same time as when he broke 
his toe in 1947 (in a March 1971 decision the RO granted 
service connection for residuals of a fracture of the right 
great toe).  He also claims that he did not complain of a 
backache in service or else he would have been thought of as 
a "goof off," and that his back did not completely go out 
on him until 1965, after which he underwent surgery.  

The Board finds that the evidence submitted since the 1971 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  

The evidence is certainly new, as it was not of record at the 
time of the March 1971 RO decision.  Furthermore, at the time 
of the March 1971 RO decision the veteran had claimed he 
initially injured his back at the time of a fall in 1945, 
whereas since that decision he claims the back injury 
actually occurred two years later when he also injured his 
right great toe.  The new medical evidence also shows more 
recent diagnosis and treatment for a back disorder.  

Thus, the Board finds that new and material evidence has been 
submitted since the 1971 RO decision which denied service 
connection for a back disorder, and the claim is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for back disorder, the appeal to 
this extent is granted, subject to further action as 
discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for a back disorder by the RO is required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken in this regard.  

The claims file indicates that there is a further VA duty to 
assist the veteran in developing evidence pertinent to his 
claim for service connection for a back disorder, as well as 
his claims for service connection for malaria, hearing loss, 
and residuals of exposure to mustard gas.  38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103(a), 3.159.  

Other than service medical records, the medical evidence in 
the claims file is derived from the VA and private medical 
providers, to include reports dating back to 1969.  However, 
there is a noticeable gap of medical evidence for the period 
of time between the veteran's discharge from service in 1949 
and his reenlistment in 1951 and between his final military 
discharge in 1957 and 1969.  Prior to 1969, the veteran 
underwent two back surgeries, and he has referred to such 
treatment in his October 1990 claim for service connection 
(he noted treatment by Methodist Hospital in Lubbock, Texas 
in 1965 and by Mercy Hospital in Charlotte, North Carolina 
from 1967 to 1971).  It does not appear that the RO ever 
attempted to obtain these records.  

In a December 1970 letter, the veteran stated that he had 
hearing loss that could be verified by private medical 
records and that his doctor three years previously had 
attributed his hearing loss to gun practice at the close of 
World War II.  In a letter received in January 1971, the 
veteran stated that a doctor confirmed he had Raynaud's 
disease and that another doctor believed his bilateral 
hearing loss (according to a medical checkup in 1967) was due 
to gunnery practice during the latter part of World War II 
and range practice while in the Air Force.  Furthermore, in a 
June 1992 letter, the veteran stated he underwent a hearing 
test at the VA hospital in Durham in the early 1970s, 
possibly 1972.  The RO has not attempted to obtain these 
records.  

In connection with a March 1991 VA examination, the veteran 
furnished an extensive list of medical providers (some with 
and some without complete mailing addresses) who had treated 
him since 1965 for his spinal condition and for numerous 
other ailments (i.e., heart, hypoglycemia, glaucoma, 
arthritis, Raynaud's disease, lung, and eye) pertinent to his 
present claims.  It does not appear that the RO ever 
attempted to obtain these records.  

In light of the foregoing, the RO should seek to obtain all 
the veteran's treatment records, private and VA, concerning 
his claims for service connection for a back disorder, 
malaria, hearing loss, and residuals of exposure to mustard 
gas, since service.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Additionally, the claims file indicates that the veteran has 
been receiving Social Security Administration (SSA) 
disability benefits as early as 1974.  In a letter received 
in January 1991, the veteran stated that his back disability 
began in 1965 and that he thereafter was "finally" awarded 
SSA disability benefits.  In the judgment of the Board, as 
part of the VA duty to assist the veteran, all SSA records 
should be obtained for consideration with the claims on 
appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In regard to hearing loss and eye claims, service medical 
records show on an August 1951 physical examination the 
veteran's eyes were normal whereas on a July 1955 physical 
examination his visual acuity had worsened (to 20/200 
uncorrected in both eyes).  VA medical records show, during a 
period of hospitalization from April 1974 to July 1974, an 
ophthalmology evaluation revealed open angle glaucoma and a 
hearing evaluation revealed high frequency sensorineural 
hearing loss bilaterally (hearing aids were recommended).  

The veteran also claims that his doctor informed him in 1967 
that his hearing loss was believed to have been due to noise 
exposure in service.  

In an October 1992 letter to the RO, he claimed that damage 
to his eyes was caused by a chemical burn, that doctors did 
not know why glaucoma had developed and that his ear doctor 
told him that his hearing loss was caused by the "noisy 
ending of WWII" from 5 inch guns.  

More recently, the veteran underwent VA examinations in 
December 1992 to assess his hearing loss and in February 1993 
to assess his visual impairment.  These examinations revealed 
severe high frequency sensorineural hearing loss, 
pseudophakia (both eyes), corneal transplant (left eye), and 
glaucoma.  

Opinions regarding the likely etiology of the veteran's 
hearing loss and eye disorder were not furnished in the 
examinations.  In the judgment of the Board, another VA 
examination, covering such matters, is warranted.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Because of the recent change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required with respect to the claims for service 
connection, including the reopened claim of service 
connection, for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has been treated for residuals of mustard 
gas exposure, malaria, hearing loss, and 
a back disorder since his release from 
active service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.  This includes, but is 
not limited to, medical records from 
Methodist Hospital in Lubbock, Texas in 
1965, from Mercy Hospital in Charlotte, 
North Carolina from 1967 to 1971, and 
from the Durham VA Hospital in the early 
1970s.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding the veteran SSA disability 
benefits, as well as copies of all 
related SSA decisions.  

3.  Thereafter, the RO should have the 
veteran undergo VA examinations to 
ascertain the nature and likely etiology 
of his claimed hearing loss and eye 
disorders.  The claims folder should be 
provided to and reviewed by the doctors 
in conjunction with the examinations.  
Based on examination findings, historical 
records, and medical principles, the VA 
doctors should provide a medical opinion, 
with full rationale, as to the likelihood 
that the veteran's current hearing loss 
and eye disability due to disease or 
injury that was incurred in or aggravated 
by service.  

4.  Thereafter, the RO should review, on 
the merits, the claims for service 
connection for residuals of mustard gas 
exposure, malaria, hearing loss, and a 
back disorder.  The RO in this regard 
must ensure that all notification and 
development action required by the 
Veterans Claims and Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
If any benefit sought on appeal remains 
denied, then a supplemental statement of 
the case should be issued to the veteran, 
and he should be given an opportunity to 
respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



